Beatty, C. J.
Petitioner was arrested, tried, and convicted upon a charge of battery alleged to have been committed in the city of Los Angeles. The trial took place before a justice of the peace who styles himself ex officio police judge of the city of Los Angeles, and who appears to have been acting as such police judge by designation of the mayor, in pursuance of the so-called Whitney act, which it was intimated in the first decision in People v. Toal, 23 Pac. Rep. 203, applied to the city of Los Angeles. The claim of petitioner is, that his imprisonment is illegal, because, under the freeholders’ charter of 'Los Angeles the police court thereby created had exclusive jurisdiction of the offense with which he was charged, and consequently that Lockwood, a justice of the peace, designated under the Whitney act, had no jurisdiction. The final decision in the Toal case (filed *633August 4th, ante, p. 333) disposes of this contention. It is there held that the charter provisions concerning the police court'are void; that such court had no jurisdiction in any case, and necessarily no exclusive jurisdiction.
It is conceded that Lockwood was a justice of the peace. As such, he had jurisdiction of the offense of battery, and his judgment in this case is none the less valid because he styled himself ex'officio police judge of Los Angeles, thereby claiming to exercise his authority under the Whitney act. Conceding that the Whitney act does not apply to Los Angeles, — and it seems it does not,— the justice of the peace had authority to act, and his judgment is valid.
Writ discharged and prisoner remanded.
Fox, J., Works, J., Paterson, J., Thornton, J., and Sharfstein, J., concurred.